J-S49029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.N.                                               IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

MARVIN HEPBURN

                            Appellant                  No. 2545 EDA 2015


                       Appeal from the Order July 30, 2015
                  In the Court of Common Pleas of Pike County
                        Civil Division at No(s): 871-2015


BEFORE: PANELLA, OLSON, JJ. and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                                 FILED JULY 13, 2016

       Appellant, Marvin Hepburn appeals from the order entered on July 30,

2015, granting a petition for protection from abuse (“PFA”) filed by R.N. 1 on

June 19, 2015. We affirm.
      The trial court summarized the factual and procedural history as

follows:

           [R.N.] filed a [PFA petition] pro se with [the trial court] on
           June 19, 2015 pursuant to the Protection From Abuse Act
           (“PFAA”), 23 Pa.C.S.A. § 6101 et seq.         [R.N.] alleged
           several grounds in her [PFA petition] which she argued
           supported granting the [o]rder. The primary accusation
           was that [Appellant] raped her on April 15, 2015. She also
           stated in the [PFA petition] that she suffered medical
           complications as a result of the incident, and that
           [Appellant] had ‘threatened to purchase a weapon.’

____________________________________________


1
    We have used the victim’s initials to protect her identity.



*Former Justice specially assigned to the Superior Court.
J-S49029-16


         [The trial court] held a hearing on July 29, 2015 [wherein
         counsel represented both parties]. [R.N.] testified at the
         hearing about her injuries and resulting hospitalization.

         [The trial court] granted [R.N.’s] request for a Final [PFA]
         Order on July 30, 2015 and set the order to expire in three
         (3) years. Appellant filed a [n]otice of [a]ppeal on August
         17, 2015 and [the trial court ordered] a [c]oncise
         [s]tatement of [errors] [c]omplained of on [a]ppeal on
         August 20, 2015.[2]

Trial Court Opinion, 10/19/2015, at 1-2 (internal citations omitted).

       On appeal, Appellant presents one issue for our review:


         Whether in light of the facts presented, the trial court erred
         in its granting [of R.N.’s PFA petition]?


Appellant’s Brief at 4.

       In reviewing the grant of a PFA order, we review the trial court’s

determinations for an error of law or abuse of discretion. Ferri v. Ferri, 854
A.2d 600, 602 (Pa. Super. 2004), citing Burke v. Bauman, 814 A.2d 206,

208 (Pa. Super. 2002).         An abuse of discretion is not simply an error in

judgment.     Ferko-Fox v. Fox, 68 A.3d 917, 925 (Pa. Super. 2013).         An

abuse of discretion of the trial court will not be found unless the record

shows that the judgment was manifestly unreasonable, or the result of

partiality, prejudice, bias, or ill-will. Id.


____________________________________________


2
  Appellant timely filed his concise statement of errors complained of on
appeal on September 10, 2015. On October 19, 2015, the trial court issued
an opinion pursuant to Pa.R.A.P. 1925(a).



                                           -2-
J-S49029-16


      When an appellant claims the evidence was not sufficient to support a

PFA order, we review the evidence in the light most favorable to the

petitioner and giving her the benefit of all reasonable inferences to

determine whether there is sufficient evidence in the record to sustain the

trial court’s conclusion.   Ferri, 854 A.2d at 602.    A petitioner need not

establish beyond a reasonable doubt, that the abuse occurred, but must do

so by a preponderance of the evidence. See 23 Pa.C.S.A. § 6107(a).

      The purpose of the PFAA is to protect victims of violence from those

who perpetrate such abuse. Custer v. Cochran, 933 A.2d 1050, 1054 (Pa.

Super. 2007), citing Lawrence v. Bordner, 933 A.2d 1109, 1112 (Pa.

Super. 2006). Its primary goal is to prevent physical and sexual abuse. Id.

Abuse may include “attempting to cause or intentionally, knowingly, or

recklessly causing bodily injury, serious bodily injury, rape, involuntary

deviate sexual intercourse, sexual assault . . .” or “placing another in

reasonable fear of imminent serious bodily injury.” 23 Pa.C.S.A. § 6102.

      Citing R.N.’s failure to leave his home after the rape occurred, various

text messages from R.N. to Appellant, and the lack of police and medical

reports from R.N. to support her allegations of rape, Appellant argues there

was insufficient evidence of abuse and, thus, the trial court should not have

granted the PFA. Appellant’s Brief at 5-7. However, the trial court found the

victim’s testimony about the rape and other abuse credible. It determined

her testimony sufficiently established that the rape and ensuing injuries


                                    -3-
J-S49029-16


occurred.       Despite     Appellant’s   assertion   that   R.N.’s    testimony    was

contradictory, upon review of the record, the trial court’s credibility

determination was not unreasonable or an abuse of discretion. Accordingly,

we must defer to the credibility determinations made by the trial court.

Custer, 933 A.2d at 1058. Moreover, there is no requirement that a police

report be filed or medical records be presented as a prerequisite for a PFA

order.    Id.   When believed by the trial court, the petitioner’s testimony is

sufficient to establish abuse and support the issuance of a PFA order.               Id.

Here,    the    trial   court   determined   R.N.’s   testimony       to   be   credible.

Accordingly, the trial court properly granted R.N’s PFA petition based on her

testimony. Appellant is not entitled to relief.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/13/2016




                                          -4-